 

 

 

 

 

 

 

Case 1:17-cv-00212-CCC-PT Document 69 Filed 01/15/19 Page 1of1

AO 450 (Rev1/09) Judgment ina Civil Action

UNITED STATES DISTRICT COURT
for the
MIDDLE DISTRICT OF PENNSYLVANIA

JOSE MONTALBAN, 1:17CV212
(Judge Munley)
Plaintiff
V.

MR. POWELL, et al.
Defendants

JUDGMENT IN A CIVIL ACTION

[ ] Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict on

 

[X1 Decision by Court. This action came to trial or hearing before the court. The
issues have been tried or heard and a decision has been rendered.

Summary Judgment be and is hereby entered in favor of the
Defendants, Brennan, Wisniewski, Pedone, Powell, Verbyla, Moddruff,
Vrabel, Glossenger, Snee, Burgenhoff, Dobushak, Cock, Gintz, Johanson,
Mazza, Tuttle, Kabonick, and Schultz, and against the

Plaintiff, Jose Montalban.
PETER J. WELSH

Acting Clerk of Court _

   

Jsnuary 15, 2019
Date

 

 

 
